Citation Nr: 0308662	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  98-08 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material has been presented to reopen the 
veteran's claim of entitlement to service connection for 
tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.

This matter was initially before the Board of Veterans' 
Appeals (Board) in May 1999, at which time the issue whether 
new and material evidence had been presented to reopen a 
previously denied claim of entitlement to service connection 
for tuberculosis was remanded to the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (MROC) in 
Wichita, Kansas, so that additional development could be 
undertaken.  Following the completion of the requested 
actions, the MROC has returned the case to the Board for 
further review.


REMAND

The MROC most recently undertook rating action with respect 
to the issue under consideration in its rating decision of 
February 2000, and furnished a supplemental statement of the 
case to the veteran and his representative in March 2000 
relating to the issue in question.  Received by the MROC in 
February 2002 were updated records from a physician who, 
during the course of this appeal, had previously submitted 
records of treatment.  Such records identify findings from 
examination and treatment, to include those pertaining to the 
lungs, and largely are not duplicative of previously 
submitted materials.  Unfortunately, however, the MROC has 
not to date considered that evidence and such consideration 
is a prerequisite to the Board's review of the merits of the 
veteran's claim to reopen.  A remand to permit the MROC to 
consider that evidence is therefore required.

As well, it is not evident that the veteran has been duly 
informed of the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) as that law pertains to claims to reopen.  
Particularly deficient is any explanation what development VA 
will do, and what development the veteran is repsonsible for 
accomplishing.  Charles v. Principi, 16 Vet. App. 370 (2002).

Lastly, it is apparent that, during the pendency of this 
appeal, the veteran has raised claims of entitlement to 
service connection for bronchitis, major depression, and a 
lung disorder due to in-service asbestos exposure.  Review of 
the record shows that the veteran's claim for service 
connection for bronchitis was initially denied by the MROC in 
March 1998.  His claim for service connection for a pulmonary 
disorder related to asbestos exposure was initially denied as 
not well grounded by the MROC in February 2000.  That claim 
was reconsidered, pursuant to the VCAA, in addition to claims 
for service connection for bronchitis and major depression, 
in a rating decision of March 2002.  There are indications 
that the MROC thereafter advised a United States Congressman 
and the veteran that it had accepted the correspondence, 
received in May 2002 from the claimant as a notice of 
disagreement with the March 2002 denials.  If true then 
issuance of a statement of the case as to those issues is 
required by the MROC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Clarification as to whether a notice of disagreement 
was filed is required in this instance, prior to issuance of 
the statement of the case.

On the basis of the foregoing, this case is again REMANDED to 
the MROC for the following actions:

1.  The MROC must review the claims files 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue of the 
veteran's claim to reopen the issue of 
entitlement to service connection for 
tuberculosis.  In particular, the MROC 
should ensure that the notification 
requirements and development procedures 
now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, as well as the 
implementing regulations, are fully 
complied with and satisfied, to include 
notifying the veteran in writing of what 
evidence, if any, will be obtained by him 
and what evidence, if any, will be 
retrieved by VA.  Charles.

2.  By the same letter, the MROC should 
also advise the veteran of the evidence 
needed to substantiate his claim to 
reopen for service connection for 
tuberculosis.  He should be instructed of 
his right to submit any additional 
argument and/or evidence in support of 
such claim.  That evidence may be of a 
lay or medical variety, including but not 
limited to records or opinions from 
medical professionals citing the 
existence of current disability involving 
tuberculosis and its relationship to the 
veteran's period of military service,

3.  Pursuant to Manlincon, the MROC 
should determine whether a notice of 
disagreement was filed with respect to 
those claims denied by MROC action in 
March 2002, and, in the event that a 
notice of disagreement was filed, a 
statement of the case must be prepared 
which includes a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issues of 
entitlement to service connection for 
bronchitis, major depression, and a 
pulmonary disorder due to asbestos 
exposure.  That document should then be 
furnished to the veteran and his 
representative.  Notice is hereby 
provided that the timely filing of a 
substantive appeal is required to 
preserve the veteran's right to have the 
Board review such issues on appeal.

4.  The MROC should then reconsider the 
veteran's claim to reopen for service 
connection for tuberculosis on the basis 
of all the evidence on file and all 
governing legal authority, including the 
VCAA.  If the benefit sought on appeal 
continues to be denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  Full compliance with the 
provisions of Charles is mandatory.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the MROC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  The law requires 
full compliance with all orders in this remand.  . Stegall v. 
West, 11 Vet. App. 268 (1998).  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




